Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 03/08/2021.

The application has been amended as follows: 
PLEASE REPLACE THE LIMITATION of the last line “applying the layer of a material having a smaller band gap than the carrier” WITH THE FOLLOWING:
“wherein depositing a layer comprises applying the layer including a material having a smaller band gap than the carrier”.

Allowable Subject Matter
Claims 15, 17-18, 29-30, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing an optoelectronic semiconductor chip comprising:
“separating the carrier from the layer by laser radiation through the carrier, thereby forming a layer stack with the metallization, the semiconductor layer sequence, the electrically conductive layer and a coupling layer comprising at least a part of the further material of the layer remaining on a side of the metallization remote from the semiconductor layer sequence after separating
coupling the layer stack to a chip carrier by the coupling layer so that the chip carrier and the layer stack are electrically conductively coupled to one another by the further material and
wherein depositing a layer comprises applying the layer including a material having a smaller band gap than the carrier”.

Claims 17-18 depend from claim 15, and therefore, are allowed for the same reason as claim 15.

Regarding claim 29: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a layer structure comprising:
“the layer contains nitrogen and a further material the metallization is applied over the entire surface of the first semiconductor region, and the layer is applied over the entire surface of the metallization”.


Regarding claim 33: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing an optoelectronic semiconductor chip comprising:
“the layer comprising a semiconductor containing nitrogen and a further material,
coupling a carrier to the layer on a side of the layer remote from the semiconductor layer sequence,
separating the growth substrate from the semiconductor layer sequence,
depositing an electrically conductive layer on a side of the semiconductor layer sequence facing away from the carrier,
separating the carrier from the layer by laser radiation through the carrier, thereby forming a layer stack with the metallization, the semiconductor layer sequence, the electrically conductive layer and a coupling layer comprising at least a part of the further material of the layer remaining on a side of the metallization remote from the semiconductor layer sequence after separating, and
coupling the layer stack to a chip carrier by the coupling layer so that the chip carrier and the layer stack are electrically conductively coupled to one another by the further material, wherein at least one another by the further material, wherein at least one of i to vi:

ii.    the layer is in direct contact with the carrier prior to detachment of the carrier;
iii.    the carrier comprises a semiconductor material and is coupled to the layer by semiconductor-semiconductor bonding;
iv.    the metallization is applied over the entire surface to the side of the semiconductor layer sequence facing away from the growth substrate, the layer is applied over its entire surface to the metallization, and subsequently the layer and the metallization are jointly removed region by region to form a plurality of contact regions;
v.    the layer stack is structured before the carrier is detached so that it has an edge length transverse to the stacking direction of less than 150 micrometers;
vi.    the laser radiation is irradiated at a wavelength which lies in the infrared range and which is absorbed by the layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826